DETAILED ACTION

Response to Amendment
The Amendment filed 12/21/2021 has been entered.  Claims 1-6 and 8-12 remain pending in the application.  Claim 7 has been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 09/24/2021.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (JP 2010-242153 A), as machine translated, in view of Powell (US 20210087644 A1).
Regarding claims 1-3, 10, and 12, Kaneda teaches “a high frequency-induction hardening apparatus with which objective material can efficiently be cooled with a little volume of cooling liquid by improving the holes for discharging the cooling liquid, such as cooling water” (which reads upon “an orifice-type quenching nozzle for an induction hardening system comprising, and an inductive feed hardening system including at least one quenching nozzle according to claim 1”, as recited in the instant claim; abstract).  plate can be turned such that either direction may be considered a row or a column.  Kaneda teaches that “the nozzle 11 is formed by fitting a spiral-shaped member 15 into a cylindrical outer tube 14” (page 20).  
Kaneda is silent regarding wherein the at least one surface includes a plurality of projecting nubs and wherein a respective nozzle orifice of the plurality of nozzle orifices is formed on each of the plurality of projecting nubs.  
Powell is similarly concerned with quench systems (title).  Powell teaches “a coining die with nozzles coinciding with part geometry of the hot metal part” (paragraph [0029]).  Powell teaches “taking special measures to not only have the quenchant strike the metal part in a localized manner (i.e. many nozzles across the surface of the part and close to the part) but also by having localized quenchant renewal at the part's surface” (paragraph [0107]).  Powell teaches that “localized quenchant renewal can be done by placing many quenchant removal nozzles, also known as exit nozzles, throughout the nozzle schedule” (paragraph [0107]).  Powell teaches that “the inlet nozzles, also known as entrance nozzles, (30) are depicted by the round unraised holes in the manifold (40)” (paragraph [0108] and FIGs. 3-4).  Powell teaches that “the exit nozzles (20) are shown in white as raised from the manifold” (paragraph [0108]).  Powell teaches that “the exit nozzles, which extend further from the manifold (40) than the inlet nozzles (30) are in contact with the metal part” (paragraph [0109]; exit nozzles extending from the manifold reads on wherein the at least one surface includes a plurality of projecting nubs and wherein a respective nozzle orifice of the plurality of nozzle orifices is formed on each of the plurality of projecting nub).  Powell teaches that “the exit nozzles can be attached to the inlet of a pump or have a vacuum placed on them so that the pressure at the exit nozzle is less than the pressure at the surface of the part. In this manner a controlled quenchant renewal is further improved” (paragraph [0110]).  Powell teaches that “were the exit nozzles not present, the used quenchant would be pushed away in a random manner someplace further away from the entrance nozzle, and that this random flow pattern has been observed to actually reverse flow during a quench cycle, hold up flow, and cause pockets of stagnant flow which means no new quenchant strikes the surface of the part at those locations” (paragraph [0110]).  Powell teaches “achieving a controlled quenchant renewal at the surface of the metal part that is substantially uniform, or uniform, across the whole part” (paragraph [0112]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket of Kaneda, to include inlet and outlet nozzles, such that the exit nozzles extend further from the manifold than the inlet nozzles, as taught by Powell to prevent the used quenchant being pushed away in a random manner someplace further away from the entrance nozzle, leading to a random flow pattern which has been observed to actually reverse flow during a quench cycle, hold up flow, and cause pockets of stagnant flow which means no new quenchant strikes the surface of the part at those locations.  The combination 
Regarding claim 4, modified Kaneda teaches the apparatus of claim 1 as stated above.  Kaneda teaches that “the interval along the conveyance direction A of each contact surface at different positions (a1), (b1), (c1), and (d1) along the conveyance direction A is reduced, that is, the distribution density of the contact surface is reduced” (page 23).  Kaneda FIG. 2 shows that the spacing between nozzles increases from (a) to (d), which reads on a number of nozzle orifices per unit area varies over the at least one surface of the body.  
Regarding claim 5, modified Kaneda teaches the apparatus of claim 1 as stated above.  Kaneda teaches that “since the flow rate of the cooling water ejected from each nozzle 11 is the same, the flow rate density of the cooling water is high on the upstream side where the area of the contact surface is small, and the flow rate density decreases toward the downstream side” (pages 22-23).  Kaneda teaches that “as a result, the steel pipe 7 entering the jacket 8 at a high temperature can be initially poured with high-density cooling water” (page 23).  
Regarding claim 11, modified Kaneda teaches the apparatus of claim 10 as stated above.  Regarding limitations recited in claim 11, which are directed to a manner of operating disclosed nozzle, e.g. relative to an intended direction of movement of the body along the to-be-quenched workpiece, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (JP 2010-242153 A), as machine translated, and Powell (US 20210087644 A1), as applied to claim 1 above, and further in view of Schrader et al. (US 3687145 A).
Regarding claim 6, modified Kaneda teaches the method of claim 1 as stated above.  
Kaneda is silent regarding wherein at least one spacer is provided on the at least one surface of the body, the at least one surface being configured to face the to-be-quenched workpiece, and wherein the at least one spacer is configured to define a minimum spacing between the body and the to-be-quenched workpiece.  
Schrader is similarly concerned with quench systems (title).  Schrader teaches that “the main supply of water or other quench liquid is provided by means of a pair of submerged spray units 56 which are mounted immediately adjacent the upstream end walls 32 and 37 of the enclosures 26 and 27 and the volume flow rate of the quench liquid from the spray units 56 is sufficient to maintain the channel 20 filled with quench liquid” (column 4, lines 16-31).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add supports to the jacket of Kaneda, as taught by Schrader to regulate the clearance while avoiding interference with the quench effect.  

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneda et al. (JP 2010-242153 A), as machine translated, and Powell (US 20210087644 A1), as applied to claim 1 above, and further in view of Hinojosa Garza et al. (US 20210062291 A1).  
Regarding claims 8-9, modified Kaneda teaches the nozzle of claim 1 as stated above.  
⦁	Kaneda is silent regarding wherein the at least one surface comprises a first flat quenching surface and a second flat quenching surface that are set at an angle with respect to each other and are connected to each other by a connecting surface, wherein the first flat quenching surface and the second flat quenching surface and the connecting surface each includes a plurality of the nozzle orifices.  
⦁	Hinojosa Garza is similarly concerned with a continuous induction heat treating apparatus including a conveyor path defining an axis for a workpiece to be conveyed through the apparatus (paragraph [0002]).  Hinojosa Garza teaches that “the quenching station is coupled to a water supply and includes a plurality of sprayers in fluid communication with the water supply and operable to spray water toward the axis for quenching the workpiece as the workpiece is conveyed through the quenching station” (paragraph [0002]).  Hinojosa Garza teaches that “the illustrated plurality of sprayers 92 are provided in separate groups as pluralities of apertures formed in quench blocks 108, 110 such that each quench block 108, 110 forms a sprayer unit” (paragraph [0025]).  Hinojosa Garza teaches that “the plurality of sprayers 92 on each quench block 108, 110 may be grouped together in separate groups forming independent zones” (paragraph [0026]).  Hinojosa Garza teaches that “in the illustrated construction, all the 
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify replace the flat jacket of Kaneda with a first flat quenching surface and a second flat quenching surface that are set at an angle with respect to each other, as taught by Hinojosa Garza to enable quenching from two different directions at the same time.  Regarding limitations recited in claims 8-9, which are directed to a manner of operating disclosed nozzle, or the article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/21/2021, with respect to the rejection(s) of claims 102 under 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaneda et al. (JP 2010-242153 A), as machine translated, in view of Powell (US 20210087644 A1).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733